                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


ERNEST C. SMALLWOOD, JR., ET AL., )
                                  )
          Plaintiffs,             )
                                  )                 CIVIL ACTION NO.
V.                                )
                                  )                 3:17-CV-0242-G (BN)
WILLOW WAY, LLC, ET AL.,          )
                                  )
          Defendants.             )


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the findings and recommendation of the United States Magistrate Judge dated

January 29, 2019, the court finds that the findings and recommendation of the

magistrate judge are correct and they are accepted as the findings and recommendation

of the court.

      It is therefore ORDERED that the findings and recommendation of the United

States Magistrate Judge are accepted.

      The court hereby GRANTS Bank of America’s motion for summary judgment

(docket entry 78), GRANTS Willow Way’s motion for summary judgment (docket

entry 81), DENIES plaintiffs’ motion for summary judgment (docket entry 84), and

DISMISSES plaintiffs’ remaining statute of limitations claim against defendants Bank

of America N.A. and Willow Way, LLC with prejudice.
      SO ORDERED.

February 20, 2019.




                     ___________________________________
                     A. JOE FISH
                     Senior United States District Judge
